 UNIVERSITY CLUB23on June 28, 1963, who shall within 20 days from the date we advise the RegionalDirector for Region 2 of the National Labor Relations Board that we will complywith the Order of said Board, notify us that he or she desires such reinstatement,discharging, if necessary, any and all employees hired by us since June 28, 1963.WE WILL pay to each employee reinstated as above set forth the necessarytravel and moving expense entailed in transporting themselves, their immediatefamilies, and household effects from New York City to Amsterdam, New York.WE WILL make whole each employee who was on our payroll on June 28,1963, for any loss of pay they may have suffered, severally, by reason of themoving of our plant from New York City to Amsterdam, New York, for theperiod beginning July 8, 1963, and terminating upon the first to happen of thefollowing events; namely, (1) when he or she has been reinstated by us as aboveset forth; (2) the failure to notify us within the time set forth above that rein-statement is desired; or (3) when he or she obtains or did obtain, other sub-stantially equivalent employment.STANDARD HANDKERCHIEF CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify such of the aforementioned employees who are servingin the Armed Forces of the United States of their right to reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, FifthFloor, Squibb Building, 745 Fifth Avenue,New York, NewYork,Telephone No.751-5500, if they have any question concerning this notice or compliance with itsprovisions.University ClubandChicago Joint ExecutiveBoard of theHotel and RestaurantEmployees and Bartenders Interna-tionalUnion, AFL-CIO.Case No. 13-CA-6501.February 15,1965DECISION AND ORDEROn November 17, 1964, Trial Examiner C. W. Whittemore issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Decision.Thereafter, the Respond-ent filed exceptions to the Trial Examiner's Decision, with a support-ing brief, and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.151 NLRB No. 8 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are hereby affirmed. The Board has considered theDecision, the exceptions and briefs, and the entire record in this case,and hereby adopts the Trial Examiner's findings,' conclusions, andrecommendations.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts, as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent UniversityClub, Chicago, Illinois, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's Recommended Order,with the following addition :Insert the following as paragraph 2(b) of the Order and reletterthe subsequent paragraphs accordingly."Notify Jorge Cantu if he is serving in the Armed Forces of theUnited States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge fromthe Armed Forces."1We find no merit in Respondent's contentionthat the Boardshould not assert jurisdic-tion overthis proceedingSeeWalnut Hills County Club,145 NLRB 81 ,Greenacres, Inc,d/b/a Woodland Hills Country Club146 NLRB 330We also find no mei it in Respondent's contentionthat the Unionherein isnot a labororganization within the meaning of Section 2(5) of the Act.In so ruling,we take officialnotice ofthe fact that the Unionhas been found to be a labor organization within themeaning ofthe Act inprior proceedings before the Board.Cf.Water TowerInn, a Partner-ship,139 NLRB 842TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on June15, 1964, bythe above-named labor organization,theGeneral Counsel of the NationalLaborRelations Board on August 3, 1964,issued his complaint and notice of hearing.The above-named Respondent dulyfiled an answer.The complaint alleges and the answer denies that the Respondenthas engaged in and is engaging in unfair labor practices in violation of Sec-tion 8 (a) (1) and(3) of the NationalLaborRelations Act, as amended.Pursuantto notice,a hearing was held in Chicago,Illinois, on October 13, 1964, before TrialExaminerC.W. Whittemore.At the hearing all parties were represented and were afforded full opportunity topresent evidence pertinent to the issues,to argue orally,and to file briefs.Briefshave been received from General Counsel and the Respondent.Dispositionof theRespondent'smotion to dismiss the complaint,upon whichruling was reserved at the hearing, is made by the following findings, conclusions,and recommendationsUpon the record thus made,and from my observation of the witnesses, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTUniversity Club is an Illinois nonprofit corporation,occupying a building inChicago, Illinois, where it maintains a private membership club for living purposes,for service to business,civic, and social gatherings,for social,cultural,and recrea-tional activities,and for sports and games.As part of such activities the Respond-ent rents rooms to members and their guests, and operates dining rooms,bars, andother services for members and guests. UNIVERSITY CLUB25During the year 1963, the Respondent derived revenue of more than $500,000from the sale of food and beverages to members and guests.During the same period it received goods and supplies valued at more than$2,000 which were shipped to it directly from States of the United States other thanIllinois.During the same period it received goods and supplies valued at more than $50,000from enterprises in Illinois which had received goods and supplies directly fromStates other than Illinois.The Respondent is engaged in commerce within meaning of the Act.II.THE CHARGING UNIONChicago Joint Executive Board of the Hotel and Restaurant Employees andBartenders InternationalUnion, AFI-CIO,isa labor organization representingcertain employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting and major issueThe only question of fact here involved is whether one of the Respondent'sluncheon waiters, Jorge Cantu, was discharged on June 11, 1964, to discouragemembership and activity in the Charging Union.There is no dispute as to the factthat: (1) organization began early in June; (2) Cantu was a leader in this campaign;(3)William B. Bangs, manager of the University Club, promptly upon becomingaware of such organizational efforts, took measures to discourage them; and (4) hedecided upon and directed the discharge of Cantu.B. Facts relevant to the complaint's allegationThe following findings of fact are based chiefly upon Cantu's undisputed testimony:(1)Cantu was employed by the Respondent in February 1959 as both a luncheonand dinner waiter.A few months later, finding dinner business at the club to beslow, he went to work for the Drake Hotel as a dinner waiter, retaining his luncheonposition at the club.(2) For an undetermined period, but long before his discharge at the club, Cantuhas been a steward at the Drake Hotel for Local 25 of the International Union.(3)Waiters at the University Club, at least during the nearly 2 decades of Bangs'managership, have never been organized, although it appears that some others, likeCantu, may have held membership in the same local(4) Toward the end of 1963 a waiter at the club was fired.Cantu tried to getfor him a bonus he believed due the waiter, going to the local's office for assistance.There he was informed that because the club was not organized, nothing could bedone.When he discussed the possibility of organizing the club, he was advisedtowait until the last of May or the first of June, when an organizing campaignwould start.(5) Early in June, Cantu became an active employee leader in the campaign,distributing designation cards and exhibiting to many, including waiter captains andeven his immediate supervisors, Head Waiter Kuehn and Maitre d'Esperanza, copiesof the union wage scale.(6)At the same time union organizers distributed campaign literature outsidethe club.(7)On June 11, when be reported for work at lunch, he was called aside byEsperanza, who asked him to try to recall what had gone wrong when he had servedBangs 2 days earlier, June 9.The waiter asked why.Esperanza replied that he hadinstructions from the manager to fire him, and advised him to see Bangs.(8)Cantu promptly went to the office, told Bangs what Esperanza had said, askedwhat he had done "wrong," and pointed out that he had given his best service tothe club for more than 5 years without a single complaint having been brought tohis attention.(9) Bangs replied that the discharge had "nothing to do exactly with that day"-June 9-and that he had nothing against him "personally "When Cantu pressedfor more information, the manager added, "Your attitude is not good, I mean, youalways complain about your covers."'1 "Covers," other evidence discloses, means the number of members or guests a waiterserves at a meal. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARD(10)Cantu countered that he had never complained to him or anyone else, andthat for 5 years his weekly "covers and pay" had remained about the same.(11) Bangs dismissed him by saying,"You are a good waiter . . . I know youwon't have trouble finding another job." 2(12)Cantu has not been reinstated.C Bangs' claims as to the dischargeAs a witness called by General Counsel, Manager Bangs admitted that he learnedof the organizing campaign "early in June," when it was reported to him by em-ployees, and that he went out to "investigate" and obtained union leaflets and acopy of the designation cardsHe further admitted that he promptly took actionto "counter" the campaign.He called the captains together at a special meetjngand told them that such organization was unnecessary and that the club was con-sidering improvement of a hospital plan and providing increased benefits. (It isconceded that these captains are supervisors.)Bangs also admitted that he in-structed his catering and assistant managers to hold meetings of staff employees andrepeat to them the information he had given the captains.According to Bangs, he gave Catering Manager Pineda instructions to dischargeCantu shortly after lunch-on June9, he "thought."He admitted, however, thatitwas on June11, 2 days after he says he directed the discharge, that Cantu cameto his office.The manager testified that he told Cantu he had been discharged because of "poorservice and poor sttitude," and added that he "didn't like the service we had atluncheon on his station that day . . . and that there had been a number of generalcomplaints about service in the dining room."He admitted that he had never had any complaint from anyone about Cantu'sserviceHe declared, however, that he had not been "satisfied" with Cantu's servicefor "perhaps a year," without giving any specific instances of such "dissatisfaction"except that of June 9His chief complaint about the June 9 service was that Cantuhad failed to keep his iced tea glass filled!Bangs further admitted that he hadneitherwarned Cantu of any dereliction norinstructed any of his subordinate supervisors to issue such warnings at any time duringhis long service.The manager denied that he knew anything about Cantu's union activities untilafter he had been discharged.D. ConclusionsI am unable to credit the vaguely describedreasons Bangsgave, as a witness, forhis discharge of Cantu. If, as he said, he had been dissatisfied with Cantu's servicefor a year,it seems reasonableto believe that as manager he would have, at leastat some point, warned Cantu-or told his subordinates to warn him.But it appearsthat he did not even complain to Cantu on June 9 about his iced tea glass, assumingthe validity of his claim that it was not kept filled.Nor can I believe Bangs' denial that he knew about Cantu's union activityuntil after the discharge. It is clear that such activity was known to both themaitre d' and to the headwaiter, and that he had been informed of the organiza-tionalefforts, had himself "investigated," and had calledspecial meetingsto counterthemovement.In short, under circumstances as described by Bangs, himself,Iam con-vinced that the iced tea incident was but a weak pretext, and that he directedthe discharge of Cantu well knowing the extent of his union activities, as part of hisadmitted countermeasure to defeat organization of the employees at the club.It is therefore concluded and found that Cantu was discharged to discourage unionmembership, and that such unlawful discrimination interfered with, restrained, andcoerced employees in the exercise of rights guaranteed by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing the freeflow of commerce.WhileBangs'version of this final interview varies somewhat from that of Cantu, fromwhose credible testimony the quotations are taken,the manager was not called to contra-dict any part of Cantu's account UNIVERSITY CLUBV.THE REMEDY27Having found that theRespondent has engaged in unfairlabor practices,Iwill recommend that it cease and desist therefromand take certainaffirmativeactionto effectuate the policies of the Act.Itwill be recommended that the Respondent offer Jorge Cantuimmediateand fullreinstatement to his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges, and make him whole for any loss ofearningshe may have suffered by reason of the discrimination, by payment to him ofa sum of money equal to that he normally would have earned as wages, absent thediscrimination, from the date of the discharge to the date of offer of full reinstatement,and in the manner prescribed by the Board in F.W. Woolworth Company,90 NLRB289, and with interest thereon as prescribed inIsisPlumbing & Heating Co.,138NLRB 716Since the unfair labor practices committed by the Respondent were of a nature whichviolates the policies of the Act, it will be recommended that it cease and desist frominfringing in any manner upon the rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Chicago Joint Executive Board of the Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.2.By discriminating as to the tenure of employment of Jorge Cantu, to discouragemembership in and activity on behalf of the above-named labor organization, andthereby interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a)(1) and (3)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, it is recommended that the Respondent,University Club, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in andactivityon behalf ofChicagoJoint ExecutiveBoard of the Hotel and Restaurant Employees and Bartenders International Union,AFL-CIO,or in any other labor organization,by discharging,refusing to reinstate,or in any other manner discriminating in regard to hire or tenure of employment orany term or condition of employment.(b) In any other manner interfering with, restraining,or coercing employees in theexercise of rights guaranteed by Section7 of the Act.2.Take thefollowing affirmative action to effectuate the policiesof the Act.(a)OfferJorge Cantu immediate and full reinstatement to his former or substan-tially equivalent position,and make him whole for any loss of earnings suffered byreason of the discrimination against him, in the manner set forth above in the sectionentitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount of backpay due and the right of reinstatement under terms of thisRecommended Order.(c)Post at its quarters in Chicago, Illinois, copies of the attached notice marked"Appendix." 3Copies ofsaid notice, to be furnishedby theRegional Director forRegion 13, shall,after beingsigned bythe Respondent's authorized representative,be postedby theRespondent immediately upon receipt thereof,and be maintained by3In the event that this Recommended Order be adopted by the Board,the words "a De-cision andOrder" shall be substituted for the words"the RecommendedOrder of a TrialExaminer" in the noticeIn the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order " 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDitfor a period of 60 consecutive days thereafter,in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable stepsshall be taken to insure that said notices are not altered,defaced,or covered by anyother material.(d)Notify the said Regional Director,in writing,within 20 days from the dateof the receipt of this Trial Examiner'sDecision,what steps it has taken to complyherewith.4I In the event that this Recommended Order be adoptedby the Board,this provisionshall,be modified to read:"Notify thesaid RegionalDirector,in writing,within 10 daysfrom the date of this Order, what steps the Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to conduct our labor relations in compliance withthe National Labor Relations Act, as amended,we hereby notify you that:WE WILL NOT unlawfully discourage you from being members of or beingrepresented by Chicago Joint Executive Board of the Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO,or any other labororganization.WE WILL NOT violate any of the rights you have under the National LaborRelations Act to join a union of your own choice or not to engage in any unionactivities.WE WILL offer reinstatement to Jorge Cantu,and will give him backpay fromthe time of his discharge.UNIVERSITY CLUB,Employer.Dated-------------------By----------------------=----------------(Representative)(Title)NOTE.-We will notify Cantu if presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street,Chicago, Illinois,Telephone No. 828-7572,if they have any question concerning this notice or com-pliance with its provisions.Frito-Lay,Inc:andDrivers,Warehouse and Dairy EmployeesUnion,Local75.Case No. 3O-CA-67 (formerly 13-CA-69291).February 15, 1965-DECISION AND ORDEROn November 30, 1964, Trial Examiner David London issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in unfair labor practices as alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theCharging Party filed exceptions to the Trial Examiner's Decision and asupporting brief.The Respondent filed a brief in support of the TrialExaminer's Decision.151 NLRB No. 6.